DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 03/29/2021 responsive to the Office action filed 12/01/2020 and the Advisory action filed 03/02/2021 has been entered. Claim 1 has been amended. Claims 10-12 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the bottom parting marks” in line 13. Since the claim previously recites the limitation “one or more bottom parting marks” in lines 10-11, the limitation “the bottom parting marks” in line 13 renders the claim indefinite since it is unclear the claim includes one bottom parting mark or recites only multiple bottom parting marks.
The remaining dependent claims 11 and 12 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2006/0105127) in view of Suyama et al. (US 2015/0246475). 

With respect to claims 10 and 11, Akiyama teaches a process for producing a container (“a biaxial-stretching blow molded article”, Pa [0056]), the process comprising: 
biaxially stretch blow molding a preform formed in a bottomed tubular shape (“the molded article 9 in a test tube shape”, Fig. 9a and Pa [0053]) including a mouth (“a mouth portion 2”), a trunk (“a body portion 3”), and a bottom (“a bottom portion 4”) (Pa 
wherein a portion of a mold used to form the preform by extrusion blow molding, that corresponds to the bottom has a structure that is splittable into four parts in a circumferential direction of the bottom (“a bottom face 5 formed with pinch-off lines 7 in a crossed shape within a region of the bottom portion 4.”, Pa [0053]; “four bottom-mold-pieces 15 having pinching-off portions 13 consisting of blade portions, respectively, of a fourfold-split bottom-mold”, Pa [0047]), and joints of the portion of the mold extend to an outer side from an axis of the bottom (“resultingly forming the pinch-off lines 7 in the crossed shape at the bottom face 5 of the bottom portion 4 of the parison 11”) (Pa [0047] and Figs. 2, 3a-3c).

Even if Akiyama is silent to an annular-shaped ground contacting portion being formed in a bottom of the container from the molded article 9 of the third embodiment (Fig. 9a) during the biaxial stretch blow molding, Akiyama further teaches that a container 1 (Fig. 16) which is in the same shape as the first embodiment (which comprises a foot portion 6 in the bottom portion 4) is obtained by biaxial-stretching blow molding a preform consisting of the molded article 9 of the sixth embodiment (Fig. 15) which is in the same shape as the third embodiment shown in Fig. 9 (Pa [0062]).
Therefore, one would have found it obvious to perform the biaxial stretch blow molding the molded article 9 of the third embodiment (Fig. 9a) for the purpose of forming the container which is the same shape as Figs. 1 and 16 and comprises an annular-shaped ground contacting portion (“a foot portion 6”).

Furthermore, Akiyama teaches that the preform (“the molded article 9”, Fig. 9a) includes one or more parting lines (“pinch-off lines 7”, Pa [0053]) along the joints of the portion of the mold (“four bottom-mold-pieces 15 … resultingly forming the pinch-off lines 7 in the crossed shape at the bottom face 5 of the bottom portion 4 of the parison 11”, Pa [0047]), thus one would appreciate that during biaxial-stretching blow molding the one or more parting lines (“pinch-off lines 7”) would still remain so that one or more bottom parting line marks, which correspond to one or more bottom parting lines, would be positioned in the bottom of the container, but Akiyama does not explicitly teach that the one or more bottom parting line marks are positioned inside the ground-contacting portion, the bottom parting line marks are not formed in the ground-contacting portion of the bottom is achieved by adjusting lengths of the bottom parting lines and adjusting the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding.
Akiyama further teaches that the forming region of at least three pinch-off lines is limited so as to enable to limit the forming region of pinch-off lines within a region near the central portion of the bottom face in both cases, thus, the blow molded article according to the present invention is allowed to have an excellent external appearance because pinch-off lines exposed up to the body portion under the blow molding by a conventional twofold-split mold (Pa [0014]). Akiyama further shows that the pinch-off lines 7 are positioned inside the foot portion 6 in Fig. 2.
Even if Akiyama does not disclose that the teaching in Pa [0014] is in the context of the biaxial stretch blow molding, Akiyama discloses the benefit of limiting the forming 
Therefore, one would have found it obvious to position the one or more bottom parting line marks inside the ground-contacting portion for the purpose of obtaining the container having an excellent external appearance. It would have been inherent that lengths of the bottom parting lines in the preform and the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding would affect positioning the one or more bottom parting line marks inside the ground-contacting portion of the container. Thus, one would have found it obvious to adjust the lengths of the bottom parting lines in the preform and the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding for the purpose of positioning the one or more bottom parting line marks inside the ground-contacting portion of the container.

Akiyama differs from the claim in that Akiyama further teaches that blow molding is performed by blowing air into the parison 11 from the air nozzle (Pa [0045]), but is silent that blow molding is performed by using a liquid as a pressurizing medium.
In the same field of endeavor, blow molding method for manufacturing a container, Suyama teaches that for blow molding, feeding a liquid, which are to be filled into a final product may be used as the liquid, into the preform from a pressurized liquid feeding unit through the blow nozzle so as to shape the container into an expanded 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Akiyama’s process with the teachings of Suyama such that the one would substitute the blow nozzle of the pressurized liquid feeding unit for the air nozzle and feed the pressurized liquid into the preform to shape the container into an expanded shape along a cavity surface of the mold for the purpose of eliminating the filling process, to thereby simplify the production line.

With respect to claim 12, Akiyama as applied to claim 10 above further teaches that all lengths of the joints of the portion of the mold corresponding to the bottom from the axis of the bottom to outer ends thereof are equal (Figs. 2, 3c, and 9b).

Response to Arguments

Applicant’s arguments, see Amendments pages 4-7 filed 03/29/2021, with respect to the rejection of the claims 10-12 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that "Akiyama fails to disclose a container in which one or more bottom parting line marks are positioned inside an annular-shaped ground-contacting portion by biaxially stretch blow molding a preform produced by extrusion blow molding" (pg 4-5) and "From Pa [0014] of Akiyama, it can be understood that "external appearance" is inferior in a container formed from a parison made by a conventional 
These arguments are found to be unpersuasive because: 
Akiyama teaches limiting the forming region of pinch-off lines within a region near the central portion of the bottom face so that the pinch-off lines are not exposed up to the body portion under the molding and the molded article is allowed to have an excellent external appearance (Pa [0014]). As Applicant alleges, for an excellent external appearance, the pinch off lines can be formed extending into the ground-contacting portion of the bottom, but the pinch off lines can be formed inside the ground-contacting portion of the bottom. And, Akiyama shows the exemplary containers in which the pinch-off lines 7 are positioned inside the foot portion 6 in Figs. 2 and 4. Thus, one having ordinary skill in the art would have found it obvious to choose to form the parting line marks inside the ground-contacting portion of the bottom for the purpose of an excellent external appearance according to Akiyama’s drawing.
Furthermore, even if the containers shown in Figs. 2 and 4 are formed by blow molding, one would have found it obvious to perform biaxial stretch blow molding such that the bottom parting line marks are positioned inside an annular-shaped ground-contacting portion with the teachings of Akiyama in Pa [0014] and Figs. 2 and 4 for the purpose of an excellent external appearance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUNJU KIM/Examiner, Art Unit 1742